DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,5-8,12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hinze et al (US7724526) hereinafter Hinze.

As to claim 1, Hinze discloses a host system, comprising: a motherboard having a right angled receptacle plug (Fig. 2 with pluggable board 26 in motherboard 24, COL. 2, and lines 45-65); and a compute card having a motherboard connector, a primary fin plate (Fig. 1, and element 30), a secondary fin plate (element 42 of Fig.1), and a plurality of heat dissipation fins (elements 36) disposed on the primary and secondary fin plates, wherein the compute card is removably coupled to the right angled receptacle plug to orient the compute card parallel to the motherboard, and wherein the secondary fin plate is disposed over the right angled receptacle plug when the compute card is coupled to the motherboard (Col. 2, lines 50- COL. 3, line 11).  

As to claim 8, Hinze discloses  a method for providing a host system, comprising: providing a motherboard having a right angled receptacle plug plug (Fig. 2 with pluggable board 26 in motherboard 24, COL. 2, and lines 45-65); and providing a compute card having a motherboard connector, a primary fin plate, a secondary fin plate, and a plurality of heat dissipation fins disposed on the primary and secondary fin plates, wherein the compute card is removably coupled to the right angled receptacle plug to orient the compute card parallel to the motherboard, and wherein the secondary fin plate is disposed over the right angled receptacle plug when the compute card is coupled to the motherboard (Col. 2, lines 50- COL. 3, line 11).  

As to claim 15, Hinze discloses a host system, comprising: a motherboard having a right-angled receptacle plug, the motherboard configured to receive a compute card having a motherboard connector, a primary fin plate, a secondary fin plate, and a plurality of heat dissipation fins disposed on the primary and secondary fin plates (Fig. 2 with motherboard 24 coupled to compute board 26 with plate such as 34), 
wherein the compute card is removably coupled to the right-angled receptacle plug to orient the compute card parallel to the motherboard, and wherein the secondary fin plate is disposed over the right angled receptacle plug when the compute card is coupled to the motherboard (COL2, line 50 – COL. 3, line 11).  

As to claims 5,12, and 18, Hinze discloses the host system, wherein the compute card includes an I/O panel positioned on the compute card opposite the motherboard connector (COL.3, lines 1-11).  

As to claims 6, 13, and 19, Hinze discloses the host system, wherein the I/O panel interfaces with an outer housing of the host system when coupled to the motherboard of the host system (Fig. 2, and port 22).  

As to claims 7, 14, and 20, Hinze discloses the host system, wherein the outer housing conceals the compute card such that only the I/O panel is exposed when the compute card is coupled to the right-angled receptacle plug (Fig.2, COL. 3, lines 1-11).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hinze et al (US7724526) hereinafter Hinze in view of Markhousky et al (US20170150621) hereinafter Markhousky.

As to claims 2, 9, and 16, Hinze does not explicitly disclose the host system of claim 1, wherein the host system comprises at least one guide rail defining a guide path aligned with the right-angled receptacle plug and wherein the guide rail is engagable to the compute card to guide insertion of the compute card into engagement with the motherboard connector 
Markhousky teaches wherein the host system comprises at least one guide rail defining a guide path aligned with the right-angled receptacle plug (Fig. 2, and rail 106, para. 16); and wherein the guide rail is engagable to the compute card to guide insertion of the compute card into engagement with the motherboard connector (Fig.2, and para. 0016). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embodiment of Markhousky with the system of Hinze to embody a host storage system controller (para. 0013). 
Markhousky discloses wherein the host system comprises at least one guide rail defining a guide path aligned with the right-angled receptacle plug;
 and wherein the guide rail is engagable to the compute card to guide insertion of the compute card into engagement with the motherboard connector. 

As to claim 3,10, and 17, Hinze discloses the host system, wherein the secondary fin plate is disposed over the at least one guide rail when the compute card is coupled to the motherboard (Fig.2, COL. 3, lines 12-20).  

As to claims 4, and 11, Markhousky discloses the host system, wherein the motherboard connector is a Peripheral Component Interconnect Express (PCIe) connector (para. 0016).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the embodiment of Markhousky with the system of Hinze to embody a host storage system controller, (para. 0013). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9509102, US8345445, and US10020614 among others teach a pluggable board with heat fins to enable a cooling system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184